Citation Nr: 1822716	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-39 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for lumbar strain.

2.  Entitlement to service connection for lumbar strain, to include as secondary to a service-connected bilateral knee disability.

3.  Entitlement to service connection for left foot condition, to include as secondary to a service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The current claim for service connection for lumbar strain is generally based on the same factual basis as his previous claim for service connection for a low back condition, which was denied in an unappealed, October 2001 rating decision.  In considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  Therefore, under Boggs and Velez, new and material evidence is required to reopen the Veteran's claim of service connection for a low back condition.  Accordingly, the appeal has been characterized as a claim to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that proceeding is of record.

The issues of entitlement to service connection for lumbar strain and left foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a back condition was denied in an October 2001 rating decision.

2.  Evidence received since the October 2001 rating decision is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The criteria to reopen the claim of service connection for a back condition have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381(Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552(2008).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108 (2012).  Service connection for a low back condition was originally denied in an October 2001 rating decision on the basis that a current disability was not shown.  38 U.S.C. § 7104 (2012).  The Veteran did not timely appeal this rating decision and no new and material evidence was received within a year of the decision; thus, it became final on the evidence of record.  38 U.S.C. § 7105(c) (2012).  In March 2011, VA received an application to reopen the claim.  Upon review of the record, the Board finds that new and material evidence sufficient to reopen the claim has been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  VA medical records and a May 2012 VA examination report reflect a diagnosis of degenerative joint disease and the examination report includes discussion of whether that disability is related to service.  The presence of a current disability and evidence of causal nexus, were previously unestablished facts needed to substantiate the claim.  Also, reopening is warranted if the new evidence, when considered in conjunction with the old evidence, would at least trigger the duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran has raised a secondary service connection theory, which was not previously considered.  Id.  For these reasons, the appeal is reopened.  Additional development is required prior to further appellate action and is discussed below in the Remand.


ORDER

The claim for service connection for lumbar strain is reopened.



REMAND

The Veteran seeks service connection for lumbar strain and left foot condition.  While delay is regrettable, further development is needed.

Service treatment records and post-service treatment records show the Veteran received treatment for his back and left foot.  VA medical records show that he has current diagnoses of lumbar strain and degenerative arthritis of the low back, and degenerative arthritis in his foot.

At the August 2017 hearing, the Veteran testified that his lumbar strain and left foot conditions are related to acute injuries as well as the general rigors of service.  His military occupational specialties were armored crewman and helicopter repairer.  

The Veteran testified that his occupational specialties required lifting heavy items, such as mock munitions weighing 98 to 105 pounds.  He also noted that the tanks that he was often in caused his body to absorb a lot of shock.  He believes these factors may have played a role in the development of lumbar strain and degenerative joint disease.  The Veteran also asserted that running for several miles in combat boots as part of physical training may have led to both his current back and left foot disabilities.  Further, he believes that his back and left foot conditions may be secondary to his service-connected bilateral knee degenerative joint disease and instability.  

The Veteran was afforded a VA examination in May 2012 for his back and left foot.  The examiner provided an unfavorable opinion based on consideration of the acute injuries in service that are shown in the service treatment records.  However, the examiner did not have an opportunity to consider the newly raised contentions that the conditions may be related to the physical rigors of service and/or the service-connected bilateral knee conditions, or the Veteran's current assertions that he continued to experience foot and back pain throughout service and after, which he self-treated.  Therefore, additional opinions are necessary.

Also, updated VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding VA treatment records since April 2017.

2.  Schedule the Veteran for a VA examination to assess the nature and etiology of his back and left foot disorders.  The claims folder and a copy of this Remand must be made available and reviewed by the examiner.  After review of the claims folder, to include the hearing transcript and any additional evidence obtained in conjunction with the Remand, the examiner should address the following:

a) With respect to the diagnosed lumbar strain and lumbar degenerative joint disease, as well as the left foot degenerative joint disease, is it at least as likely as not (a 50 percent or greater probability) that any of these disabilities had onset during active service or are otherwise etiologically related to active service? 

In answering the question, the examiner should consider the Veteran's contentions with regard to: continued pain following his acute injuries and/or initial treatment in service; and whether general rigors of service, including lifting heavy items, shock absorption from being in the armored tanks, and physical training including running for miles in combat boots may have led to his current disabilities.

b) Is it at least as likely as not that the Veteran's degenerative joint disease in the lumbar spine and/or left foot manifested to a compensable degree within a year of service?

c) Is it at least as likely as not that either the Veteran's lumbar spine or left foot disabilities are proximately caused or aggravated by his service-connected bilateral knee disabilities?

In answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity for the back and/or left foot disability prior to aggravation by the bilateral knee disabilities.

All opinions offered must be accompanied by a rationale.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she should explain why.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


